Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 1 of 7 Page ID #:1497



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       EDCV 18-2185 JGB (SHKx)                              Date July 17, 2020
   Title Riley’s American Heritage Farms, et al. v. Claremont Unified School District, et al.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 MAYNOR GALVEZ                                          Not Reported
                   Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                   None Present                                         None Present

   Proceedings:      Order (1) GRANTING Board Member Defendants’ Motion for
                     Summary Judgment (Dkt. No. 69); (2) GRANTING Administrator
                     Defendants’ Motion for Summary Judgment (Dkt. No. 70); (3)
                     DENYING Plaintiffs’ Motion for Partial Summary Judgment (Dkt. No.
                     71); and (4) VACATING the July 20, 2020 hearing. (IN CHAMBERS)

          Before the Court are three motions for summary judgment: (1) a motion for summary
  judgment filed by Defendants Beth Bingham, Hilary LaConte, Steven Llanusa, David S. Nemer,
  Nancy Treser Osgood (collectively, “Board Member Defendants”) (“Board Motion,” Dkt. No.
  69); (2) a motion for summary judgment filed by Defendants James Elsasser, Brenda Hamlett,
  and Ann O’Connor (collectively, “Administrator Defendants) (“Administrator Motion,” Dkt.
  No. 70); and (3) a motion for partial summary judgment filed by Plaintiffs James Patrick Riley
  and Riley’s American Heritage Farms (“Plaintiffs’ Motion,” Dkt. No. 71). The Court finds
  these matters appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15.
  Upon consideration of the papers filed in support of and in opposition to the Motion, the Court
  GRANTS-IN-PART and DENIES-IN-PART the Motions and VACATES the July 20, 2020
  hearing.

                                         I. BACKGROUND

          On October 12, 2018, Plaintiffs Riley’s American Heritage Farms (“the Farm”) and
  James Patrick Riley filed a complaint against the following nine defendants: the District, Elsasser,
  Llanusa, LaConte, Bingham, Osgood, Nemer, O’Connor, and Hamlett. (“Complaint,” Dkt. No.
  1.) Elsasser is the Superintendent of the Claremont Unified School District. (Id. ¶ 7.) Llanusa,
  LaConte, Bingham, Osgood, and Nemer are members of the Claremont the District’s Board of

   Page 1 of 7                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 2 of 7 Page ID #:1498



  Education. (Id. ¶¶ 8-12.) O’Connor is the Principal of Chaparral Elementary School, which is in
  the District. (Id. ¶ 13.) And Hamlett is the principal of Sumner Danbury Elementary School,
  which is also in the District. (Id. ¶ 14.) Plaintiffs allege three claims for relief: (1) Violation of
  civil rights—First and Fourteenth Amendments (42 U.S.C. § 1983) against all Defendants; (2)
  Conspiracy to violate civil rights—First and Fourteenth Amendments (42 U.S.C. § 1983) against
  Elsasser, Llanusa, LaConte, Bingham, Osgood, Nemer, O’Connor, and Hamlett; and (3)
  Injunctive relief (42 U.S.C. § 1983) against all Defendants. (Id.)

          On June 8, 2020, Board Defendants filed the Board Motion along with a statement of
  undisputed facts. (Dkt. No. 69-2.) On June 26, 2020, Plaintiffs opposed the Motion. (“Board
  Opposition,” Dkt. No. 76.) In support of the Board Opposition, Plaintiffs submitted the
  following documents: (1) Statement of Genuine Dispute of Material Facts and Additional
  Disputed Facts (“DSUF,” Dkt. No. 76-1) and (2) Objections to Evidence (Dkt. No. 76-2). On
  July 6, 2020, Board Defendants replied to the Board Opposition. (“Board Reply,” Dkt. No. 81.)

         On June 8, 2020, Administrator Defendants filed the Administrator Motion along with a
  statement of undisputed facts. (Dkt. No. 70-2.) On June 26, 2020, Plaintiffs opposed the
  Motion. (“Administrator Opposition,” Dkt. No. 77.) In support of the Administrator
  Opposition, Plaintiffs submitted the following documents: (1) Statement of Genuine Dispute of
  Material Facts and Additional Disputed Facts (Dkt. No. 77-1) and (2) Objections to Evidence
  (Dkt. No. 77-2). On July 6, 2020, Administrator Defendants replied to the Administrator
  Opposition. (“Administrator Reply,” Dkt. No. 82.)

          On June 8, 2020, Plaintiffs filed Plaintiffs’ Motion along with a statement of undisputed
  facts. (Dkt. No. 71-2.) On June 29, 2020, Defendants opposed Plaintiffs’ Motion. (“Plaintiffs’
  Motion Opposition,” Dkt. No. 79.) In support of the Plaintiffs’ Motion Opposition, Defendants
  submitted the Statement of Genuine Dispute of Material Facts and Additional Disputed Facts
  (“PSUF,” Dkt. No. 79-1). On July 6, 2020, Plaintiffs replied to the Plaintiffs’ Motion
  Opposition. (“Plaintiffs’ Motion Reply,” Dkt. No. 80.)

                                             II.   FACTS

  A. Undisputed Facts

         Except as noted, the following material facts are sufficiently supported by admissible
  evidence and are uncontroverted. They are “admitted to exist without controversy” for
  purposes of the Motion. See Fed. R. Civ. P. 56(e)(2); L.R. 56-3.

           Claremont Unified School District (“CUSD” or “District”) is a public K-12 school
  district located in Los Angeles County. (DSUF 1.) CUSD is governed by a publicly elected, five-
  member Board of Education (the “Board”). (DSUF 2.) Board Defendants each served on the
  Board between 2015 and 2020. (DSUF 3-7.) Administrator Defendants are each employed by
  CUSD. (DSUF 8-10.)



   Page 2 of 7                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 3 of 7 Page ID #:1499



         Plaintiff James Patrick Riley is a principal shareholder of plaintiff Riley’s American
  Heritage Farms (“Riley’s Farm”). (DSUF 11.) Riley’s Farm has been hosting school field trips
  since 2001. (PSUF 1.) CSUD schools have visited Riley’s Farm on field trips since 2001.
  (PSUF 2.)1

          Riley’s Farm maintains a website, a Facebook page, and a Twitter account. (PSUF 11.)
  At least until August 2018, Plaintiff Riley had his own personal social media accounts, including a
  Facebook account and Twitter account. (PSUF 13.)2 Plaintiff Riley used these accounts to
  comment on matters of public concern, including matters of politics, religion, and social
  relations. (PSUF 16.) Some of his past tweets include:

         “What is this country coming to if a girl can’t even use her bosoms to smack customers
          and then sue the president for unwanted sexual advances?” (PSUF 18; DSUF 19.)

         “‘Missing ISIS’ Heartwarming story of a former Jihad fighter, now readjusting to life as a
          BLM protester.” (PSUF 20; DSUF 22.)

         “When #Elizabeth Warren comes on @MSNBC, it’s therapeutic to issue a very earthy
          Cherokee war chant. (“hey-ahhey-ah…etc.) I’m doing it right now. I’m running around;
          I’m treating the various desk lamps like mesquite campfires. You can probably hear it in
          Oklahoma.” (PSUF 22; DSUF 20.)

         “So I’m planning a high school reunion and I just realized we may have been the last
          generation born with only two genders.” (PSUF 25; DSUF 21.)

         “White supremacy? … You mean those 3 guys who live in two different counties in
          Arkansas? If there’s a problem in America today it’s BLACK supremacy, Farrakhan,
          Obama, Lebron James, etc. Typical brain dead feminist.” (PSUF 26; DSUF 25.)

          On August 30, 2018, a parent of a Kindergarten student at Chaparral Elementary School,
  a CUSD school, sent an email to a Chaparral Kindergarten teacher expressing concern over
  Plaintiff Riley’s tweet. (DSUF 27.) Defendant Hamlett, the principal of another CUSD school,
  received verbal communications from multiple parents expressing concerns regarding an
  upcoming field trip to Riley’s Farm. (DSUF 32.) Defendant Nemer received information about
  the posts along with concerns about possible CUSD trips to Riley’s Farm. (DSUF 34.)


          1
           Defendant disputes this fact in part but acknowledges that one or more CUSD school
  has attended Riley’s farm each year.
          2
           The parties disagree whether Plaintiff Riley currently maintains a personal Twitter
  account. (See PSUF 13.) Defendants assert that Plaintiff Riley deleted the account in 2018,
  while Plaintiffs state only that the account is inactive. (Compare PSUF 13 with PSUF 14.) For
  purposes of these Motions, the only relevant fact is that Plaintiff Riley had an active personal
  account prior to 2018—a fact on which the parties seem to agree.

   Page 3 of 7                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 4 of 7 Page ID #:1500




          On September 4, 2018, Defendant O’Connor, principal of Chaparral Elementary, emailed
  Kindergarten teachers at Chaparral regarding the need to find an alternative field trip venue.
  (DSUF 43.) On September 10, 2018, CUSD Assistant Superintendent for Educational Services
  sent an email to the principals of each of the CUSD elementary schools, offering alternative
  options for school field trips and “asking that no CUSD school attend Riley’s Farm field trips.”
  (DSUF 45.)

  B. Evidentiary Objections

      Both Plaintiff and Defendant make several evidentiary objections. Because the Court does
  not consider any objected to evidence in its decision, all evidentiary objections are DENIED as
  moot.

                                     III. LEGAL STANDARD

         Summary judgment is appropriate when there is no genuine issue as to any material fact
  and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The
  moving party has the initial burden of identifying the portions of the pleadings and record that it
  believes demonstrate the absence of an issue of material fact. See Celotex Corp. v. Catrett, 477
  U.S. 317, 323 (1986). Where the non-moving party bears the burden of proof at trial, the moving
  party need not produce evidence negating or disproving every essential element of the non-
  moving party’s case. Id. at 325. Instead, the moving party need only prove there is an absence of
  evidence to support the nonmoving party’s case. Id.; In re Oracle Corp. Sec. Litig., 627 F.3d 376,
  387 (9th Cir. 2010). The moving party must show that “under the governing law, there can be
  but one reasonable conclusion as to the verdict.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
  250 (1986).

           If the moving party has sustained its burden, the non-moving party must then show that
  there is a genuine issue of material fact that must be resolved at trial. Celotex, 477 U.S. at 324.
  The non-moving party must make an affirmative showing on all matters placed at issue by the
  motion as to which it has the burden of proof at trial. Celotex, 477 U.S. at 322; Anderson, 477
  U.S. at 252. A genuine issue of material fact exists “if the evidence is such that a reasonable jury
  could return a verdict for the non-moving party.” Anderson, 477 U.S. at 248. “This burden is
  not a light one. The non-moving party must show more than the mere existence of a scintilla of
  evidence.” In re Oracle, 627 F.3d at 387 (citing Anderson, 477 U.S. at 252).

         When deciding a motion for summary judgment, the court construes the evidence in the
  light most favorable to the non-moving party. Barlow v. Ground, 943 F.2d 1132, 1135 (9th Cir.
  1991). Thus, summary judgment for the moving party is proper when a “rational trier of fact”
  would not be able to find for the non-moving party based on the record taken as a whole.
  Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

  //

   Page 4 of 7                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 5 of 7 Page ID #:1501



                                         IV. DISCUSSION

           Defendants argue that they are entitled to qualified immunity against Plaintiffs’
  retaliation claim. “Qualified immunity protects government officers from liability for civil
  damages insofar as their conduct does not violate clearly established statutory or constitutional
  rights of which a reasonable person would have known.” Hernandez v. City of San Jose, 897
  F.3d 1125, 1132 (9th Cir. 2018). Courts may address whether there is clearly established right
  first, potentially avoiding the need to determine whether a right was violated at all. Pearson v.
  Callahan, 555 U.S. 223, 236 (2009).

          To determine whether a right was clearly established, courts ask whether “it would be
  clear to a reasonable officer that his conduct was unlawful” given the state of the law when the
  conduct occurred. Garcia v. Cty. of Merced, 639 F.3d 1206, 1208 (9th Cir. 2011). The
  “contours of the right must be sufficiently clear that a reasonable official would understand that
  what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). In other
  words, there must be “some parallel or comparable fact pattern to alert an officer that a series of
  actions would violate an existing constitutional right.” Fogel v. Collins, 531 F.3d 824, 833 (9th
  Cir. 2008). Clearly established does not “require a case directly on point, but existing precedent
  must have placed the statutory or constitutional question beyond debate.” Mullenix v. Luna, 136
  S.Ct. 305, 308 (2015). “Put simply, qualified immunity protects all but the plainly incompetent
  or those who knowingly violate the law.” Id.

           In arguing that the right was clearly established, Plaintiffs first cite a Supreme Court
  decision where the Court held that a college’s termination of a professor for criticizing the
  administration violated the First Amendment. (See Board Opposition at 20-23; Administrator
  Opposition at 21-24 (citing Perry v. Sindermann, 408 U.S. 593 (1972)).) Because Plaintiffs are
  not government employees, any holding regarding retaliation in the employment context is too
  general to create a clearly established right applicable to the facts of this case. Second, Plaintiffs
  cite Board of County Commissioners v. Umbehr, 518 U.S. 668 (1996), where the Supreme Court
  held that a county’s decision to terminate a contract with a trash hauler in response to the trash
  hauler’s criticism of the county governing board was retaliation. Again, because Plaintiffs are not
  government contractors, the case does not create a clearly established right applicable to the facts
  of this case.

         Third, Plaintiffs cite a Ninth Circuit case where a petroleum producer was denied a plant
  permit in alleged retaliation for its owners’ criticism of pollution regulations. The Ninth Circuit
  reversed the district court’s grant of qualified immunity on summary judgment, holding that
  there was a “clearly established right to be free of intentional retaliation by government officials
  based upon that individual’s constitutionally protected expression.” Soranno’s Gasco, Inc. v.
  Morgan, 874 F.2d 1310, 1319 (9th Cir. 1989). The clearly established right as articulated by the
  Ninth Circuit in Soranno would cover Plaintiffs’ claims. However, as Defendants rightly point

  ///



   Page 5 of 7                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 6 of 7 Page ID #:1502



  out, that gloss of a clearly established right was far too broad as it is wholly untethered from the
  facts of the case and could be reasonably applied to virtually any First Amendment retaliation
  case. The Supreme Court has “repeatedly told courts—and the Ninth Circuit in particular—not
  to define clearly established law at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731,
  742 (2011) (internal citation omitted).

          Indeed, the Supreme Court has more recently considered—and rejected—an identical
  characterization of the right to be free from retaliation. See Reichle v. Howards, 566 U.S. 658,
  665 (2012). There, as here, petitioners argued that the clearly established right was that “the
  First Amendment prohibits government officials from subjecting an individual to retaliatory
  actions.” Id. The Supreme Court repudiated such a broad characterization of the right at issue:
  “[W]e have previously explained that the right allegedly violated must be established, ‘not as a
  broad general proposition,’ but in a ‘particularized’ sense so that the ‘contours’ of the right are
  clear to a reasonable official.” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per
  curiam)). The Court went on to conclude that there was no applicable clearly established right,
  even though the district court had concluded there was “a material factual dispute regarding
  whether petitioners were substantially motivated by [petitioners’] speech.” Id.

           Because schools have special First Amendment status and the contract relationships
  potentially implicate government speech, cases involving government employees or denial of
  direct government benefits would not put a reasonable school official on notice that canceling a
  field trip in response to inflammatory speech violates the First Amendment. Those cases cited
  by Plaintiffs therefore lack a “parallel or comparable fact pattern to alert an officer that a series of
  actions would violate an existing constitutional right.” See Fogel, 531 F.3d at 833. At a
  minimum, Plaintiffs would need to cite a case in which the court found that a school violates the
  First Amendment when it refuses to contract with a vendor in retaliation for the vendor’s speech.
  Just as in Reichle, this is true even if there is a triable issue regarding whether the decision to
  cancel the field trips was motivated by the desire to retaliate for Riley’s speech (or the heckler’s
  veto). Plaintiffs have failed to cite such as case. And the Court has likewise been unable to find
  one. Accordingly, any right that Defendants may have violated when they ended their
  relationship with Plaintiffs was not then clearly established. Defendants are therefore entitled to
  qualified immunity and summary judgment in their favor is appropriate on all claims.

  ///

  ///

  ///

  ///

  ///

  ///

   Page 6 of 7                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case 5:18-cv-02185-JGB-SHK Document 86 Filed 07/17/20 Page 7 of 7 Page ID #:1503



                                        V.    CONCLUSION

         For the reasons above, the Court:

                 1. GRANTS the Board Motion;

                 2. GRANTS the Administrator Motion;

                 3. DENIES Plaintiffs’ Motion;

                 4. VACATES the July 20, 2020 hearing;

                 5. DIRECTS the Clerk to close the case.



  IT IS SO ORDERED.




   Page 7 of 7                        CIVIL MINUTES—GENERAL   Initials of Deputy Clerk iv
